Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 61-82 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 61-80 in the reply filed on 01/27/2021 is acknowledged.
Claims 81 and 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner recommends inserting the word “additional” preceding the word “excipient” in claim 1, line 7, bullet point (iii) to clarify antecedent basis for the term “excipient” in dependent claims that specify the substances the excipient is selected from.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 70 recites the limitation that the HPMCAS is HF grade, which is considered to be a trade name and therefore not to clearly and unambiguously identify specific attributes of the claimed HPMCAS.  

Claim 75 recites the limitation “microcrystalline cellulose PH 102” (emphasis added), which is considered to be a trade name and therefore not to clearly and unambiguously identify specific attributes of the claimed microcrystalline cellulose.

Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 61-66, 71, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021) in view of Veronessi et al. (US 2003/0124110; publication date: 07/03/2003).  

Luzzio discloses preparation of the active agent: 

    PNG
    media_image1.png
    432
    1285
    media_image1.png
    Greyscale

This structure represents VS-6063 (CAS Registry No. 1073154-85-4).  
Luzzio discloses further that the actives disclosed therein may be formulated into a carrier such as a tablet including conventional excipients (para bridging pages 79-80).  The carrier, and particularly the tablet may include fillers, disintegrants and lubricants (page 80, lines 10-15).  Therefore it would be prima facie obvious to formulate VS-6063 into a tablet containing an excipient, a filler, a disintegrant, and a lubricant.  With regard to the amount of VS-6063 required by the instant claims, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of therapeutically active agent.  With regard to the phrase recited in claim 61 “on a dry weight basis”, direct compression tablets are formed by directly compressing the dry ingredients.

Veronessi discloses that methods of manufacturing tablets by direct compression of powder mixtures (i.e. a tableting powder) are known to skilled artisans (0135).
It would have been prima facie obvious to form the tablets contemplated by Luzzio by a method comprising admixing the active agent and excipients noted above to form a powder followed by directly compressing the formulation to form a tablet (i.e. a unit dosage form) containing VS-6063 because this is a conventional technique for forming tablet pharmaceutical unit dosage forms as contemplated by Luzzio.  The skilled artisan would have had a reasonable expectation of success because (a) this is a conventional method and (b) Luzzio indicates that one can prepare various pharmaceutical compositions with a specific amount of active compound using known techniques (page 80, lines 24-26).  
With regard to claims 62-66, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the content of filler, disintegrant, and lubricant in order to achieve the desired properties imparted to the formulation by each of these excipients.  
With regard to claims 65, 66, 71, and 73 as noted in the preceding paragraph, the examiner considers it obvious to optimize the content of each ingredient based upon the effect it is known to impart to the formulation.  Claims 65 and 73 require the composition to have a first pharmaceutically acceptable filler and a second pharmaceutically acceptable filler (or “a mixture of two fillers” in claim 73) and claims 66 and 71 requires the composition to prima facie obvious to combine to compositions known to serve the same purpose, therefore the examiner considers it prima facie obvious to combine any two fillers or any two of any particular type of excipient, as required by claims 65 and 66 respectively.  See MPEP 2144.06.  
With regard to claim 79, Luzzio discloses magnesium stearate as an example of a lubricant (page 80, line 16).  

Claims 67-69 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021) in view of Veronessi et al. (US 2003/0124110; publication date: 07/03/2003) as applied to claims 61-66, 71, and 79 above, and further in view of Cumming et al. (US 2010/0028421; publication date: 02/04/2010).  

The relevant disclosures of Luzzio and Veronessi are set forth above.  As noted in the rejection supra, Luzzio discloses that the tablet may contain conventional excipient in general and, inter alia, points to fillers and disintegrants.
Luzzio does not name the claimed species of fillers and disintegrants.
With regard to claims 74-76, Cumming discloses that microcrystalline cellulose pH102 and lactose monohydrate (0049) were known to function as fillers at the time the instant invention was filed therefore it would have been prima facie obvious to use these species of filler in the tablet contemplated by Luzzio.  The examiner notes that lactose is a polyol (i.e. a compound containing several hydroxyl groups).  
With regard to claims 77-78, Cumming discloses that cross-povidone (i.e. crosslinked polyvinylpyrrolidone polymer) and sodium starch glycolate where known to function as disintegrants (0051) at the time the instant invention was filed, therefore it would prima facie obvious to use these species of filler in the tablet disclosed by Luzzio.  
With regard to claims 67-69, Luzzio discloses that the tablet may contain excipients in general, but does not disclose hydroxypropylmethylcellulose acetate succinate (HPMC-AS), as required by the instant claims.  
Cumming discloses that HPMC-AS was known to function as a release rate controlling polymer (0044).  
It would have been prima facie obvious to use the excipient HPMC-AS as an excipient in the tablet disclosed by Luzzio.  The artisan of ordinary skill would have been motivated to do so in order to provide a controlled release tablet for delivering VS-6063.  The skilled artisan would have had a reasonable expectation of success because this substance was a well-known drug release controlling polymer at the time the instant invention was filed.  

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/30/2008; cited in the IDS filed on 01/27/2021), Veronessi et al. (US 2003/0124110; publication date: 07/03/2003), and Cumming et al. (US 2010/0028421; publication date: 02/04/2010) as applied to claims 61-69, 71, and 75-79 above, and further in view of Andrews et al. (US 2011/0238163; publication date: 09/29/2011).  

The relevant disclosures of Luzzio, Veronessi, and Cumming are set forth above.  As noted above, Cumming discloses HPMC-AS as a release rate controlling polymer; however, none of these references discloses the specific grade HPMC-AS-HF.  
Andrews discloses that HF is a grade of HPMC-AS (0167).  
prima facie obvious to use HPMC-AS grade HF because one having ordinary skill in the art would recognize this grade as suitable.  Please refer to MPEP 2144.07.  

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021), Veronessi et al. (US 2003/0124110; publication date: 07/03/2003), and Cumming et al. (US 2010/0028421; publication date: 02/04/2010) as applied to claims 61-69, 71, and 75-79 above, and further in view of Kyeremateng (EP 2572731; publication date: 03/27/2013).  

The relevant disclosures of Luzzio, Veronessi, and Cumming are set forth above.
Cumming discloses further that release rate controlling polymers include polyvinylpyrrolidone copolymers such as polyvinylpyrrolidone cellulose acetate can be used as release rate controlling polymers.  
It would have been prima facie obvious to use the excipient polyvinylpyrrolidone cellulose acetate (i.e. a polyvinylpyrrolidone copolymer) as an excipient in the tablet disclosed by Luzzio.  The artisan of ordinary skill would have been motivated to do so in order to provide a controlled release tablet for delivering VS-6063.  The skilled artisan would have had a reasonable expectation of success because this substance was a well-known drug release controlling polymer at the time the instant invention was filed.  
None of Luzzio, Veronessi, or Cummings disclose using including a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate.  
Kyeremateng discloses compression molded tablets (0068-0070) containing a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate (0030-0034; 0077).  The copolymer forms a solid dispersion with a drug having a 
One having ordinary skill in the art would recognize that VS-6063 contains several amino groups based upon the chemical structure of VS-6063, disclosed by Luzzio and reproduced above.  
It would have been prima facie obvious to include a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate in the tablet disclosed by Luzzio.  The skilled artisan would have been motivated to do so in order to provide good drug release of the active agent from the tablet.  The skilled artisan would have had a reasonable expectation of success because a copolymer comprising polyethylene glycol, polyvinylcaprolactam, and polyvinyl acetate was known to serve this purpose at the time the instant invention was filed.  

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzio et al (WO 2008/129380; publication date: 10/302008; cited in the IDS filed on 01/27/2021) in view of Veronessi et al. (US 2003/0124110; publication date: 07/03/2003) as applied to claims 61-66, 71, and 79 above, and further in view of Makino et al. (US 5,501,861; issue date: 03/26/1996).

The relevant disclosures of Luzzio and Veronessi are set forth above. Veronessi, discloses blending ingredients in an example; however, neither reference discloses passing the ingredients of the formulation through a sieve prior to tableting to form a physical blend or mixture.
Makino discloses that sieving is a conventional technique to blend ingredients prior to forming into a pharmaceutical formulation (col 6, lines 51-55).  
prima facie obvious for one of ordinary skill in the art to thoroughly blend the ingredients of a tablet prior to forming the tablet itself.  One having ordinary skill in the art would have been motivated to do so in order to ensure uniformity of drug amount and drug release kinetics.  It would have been prima facie obvious to form the powder mixture by sieving because this is a routine method used to perform the blending step.  The fact that sieving mixtures to blend them is considered routine in the art also provides a reasonable expectation of success.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617